Citation Nr: 0123107	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine 
injury.

2.  Entitlement to service connection for a left knee injury.

3.  Entitlement to an increased evaluation for lumbar strain, 
evaluated as 10 percent disabling. 

(The issue of entitlement to additional vocational 
rehabilitation training under the provisions of 38 U.S.C. 
Chapter 31 is the subject of a separate decision by the 
Board.)  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to January 
1982.  

This case initially came before the Board of Veterans' 
Appeals (Board) following a July 1997 decision denying 
additional entitlement to Vocational Rehabilitation Training.  
However, upon review the Board noted that the veteran, in 
November 1997, had filed a notice of disagreement to a May 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied entitlement to service connection for cervical spine 
injury and  left knee injury and increased evaluation for 
lumbar strain.  A statement of the case was issued in 
November 1997.  


FINDING OF FACT

The veteran failed to submit a timely Substantive Appeal from 
the RO's May 1997 rating decision, which denied service 
connection for cervical spine injury and left knee injury and 
an increased evaluation of the veteran's lumbar strain.  


CONCLUSION OF LAW

As the veteran failed to submit a timely Substantive Appeal 
to the RO's May 1997 decision on the issues of entitlement to 
service connection for cervical spine injury and left knee 
injury and increased evaluation for lumbar strain, the Board 
currently has no jurisdiction over the matter and the appeal 
must be dismissed. 38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the Statement of 
the Case addressed several issues, the Substantive Appeal 
must either indicate that that the appeal is being perfected 
as to all of those issues or must specifically identify the 
issues appealed.  The Substantive Appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  Proper completion and filing 
of a Substantive Appeal are the last actions an appellant 
needs to take to perfect an appeal.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.202.  The Board of Veterans' Appeals may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination appealed.  38 U.S.C.A. § 
7105(d)(5).

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter date of notice of the 
determination of the agency of original jurisdiction.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Notice for VA purposes 
is a written notice sent to the claimant's latest address of 
record.  38 C.F.R. § 3.1(q) (2000).

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b) (2000).

The United States Court of Appeals for Veterans Claims has 
held that the formality of perfecting an appeal to the Board 
is part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal.  When an appellant fails to 
file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
The Board shall not entertain an application for review on 
appeal unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law. 38 U.S.C.A. § 7108 
(West 1991).  Under VA regulations, an appeal consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal. 38 C.F.R. § 20.200 (2000).

In this case, the veteran was notified of the May 1997 rating 
decision denying service connection for cervical spine injury 
and left knee injury and increased evaluation for lumbar 
strain on May 19, 1997.   On November 4, 1997, the veteran's 
timely NOD was received by the RO, and, on November 21, 1997, 
the RO issued a SOC, along with a letter explaining his 
appellate rights and responsibilities. However, the veteran 
did not file a correspondence containing the necessary 
information for a Substantive Appeal within 60 days of the 
issuance of the SOC or within the remainder of the one-year 
period following the date of notification of the May 1997 
rating decision.

Furthermore, the record does not reflect that the veteran has 
shown good cause to support a grant of an extension of the 
time limit for filing his Substantive Appeal.  In a June 2001 
letter, the Board informed the veteran of the pertinent law 
and regulations regarding the submission of a timely 
substantive appeal.  The veteran was informed that he and his 
representative had 60 days to submit additional evidence and 
argument regarding the issue of whether timely Substantive 
Appeal was received.  A copy of the letter was sent to the 
veteran's representative.  See 38 C.F.R. § 20.203.  

The veteran responded on August 24, 2001, by stating that he 
had no further argument to present on appeal and that he did 
not want a hearing.  He further stated that he received no 
correspondence on this claim after the initial claim was 
filed, that he thought it had been lost or closed, and that 
he filed a new claim in December 2000.  

The Board concludes that neither the record as a whole nor 
the statement by the veteran provides a basis to conclude 
that the veteran completed his appeal, as required under 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.202, within the noted 
time limits.  There is nothing of record to indicate that the 
veteran did not receive the notification of the decision or 
the statement of the case in 1997.  Furthermore, no reason 
for failing to file a timely substantive appeal was advanced 
by the veteran.  The Board also notes that, while the veteran 
references filing a new claim in December 2000; there is no 
record of such claim in his claims folder before the Board.

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the SOC or within the remainder of the one-
year period following the date of notification of the 
determination being appealed.  Furthermore, the record does 
not reflect that the veteran has shown good cause to support 
the grant of an extension of the time limit for filing his 
Substantive Appeal.  See 38 C.F.R. §§ 3.109(b), 20.303 
(2000). Accordingly, the Board is without jurisdiction to 
consider the veteran's claims of entitlement to service 
connection for cervical spine injury and left knee injury and 
increased evaluation for lumbar strain, and his appeal as to 
these issues is dismissed.


ORDER

The claims of entitlement to service connection for cervical 
spine injury and left knee injury and increased evaluation 
for lumbar strain are dismissed in view of the Board's lack 
of jurisdiction over these issues resulting from the absence 
of a timely filed Substantive Appeal.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

